ON CONFESSION OF ERROR
PER CURIAM.
Upon consideration of the state’s confession of error and our review of the record, the defendant’s conviction for trafficking is reversed for a new trial because of the fundamental error involved in the trial court’s failure to instruct the jury on the material and disputed elements of intent and knowledge. See State v. Dominguez, 509 So.2d 917 (Fla.1987); Williams v. State, 400 So.2d 542 (Fla. 3d DCA 1981), cert. denied, 459 U.S. 1149, 103 S.Ct. 793, 74 L.Ed.2d 998 (1983).